                                  Case 20-10240-CSS                  Doc 1        Filed 02/02/20           Page 1 of 14


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                             Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                API (USA) Holdings Limited

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3841 Greenway Circle
                                  Lawrence, KS 66046
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Douglas                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 20-10240-CSS                  Doc 1         Filed 02/02/20             Page 2 of 14
Debtor    API (USA) Holdings Limited                                                                    Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                           Chapter 7
                                           Chapter 9

                                           Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy               No.
     cases filed by or against
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases             No
    pending or being filed by a
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     API Americas Inc.                                               Relationship            Affiliate
                                                  District   Delaware                      When       2/03/20                Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                Case 20-10240-CSS                      Doc 1      Filed 02/02/20             Page 3 of 14
Debtor   API (USA) Holdings Limited                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or       No
    have possession of any
                                           Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes.       Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 20-10240-CSS                    Doc 1        Filed 02/02/20             Page 4 of 14
Debtor    API (USA) Holdings Limited                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 2, 2020
                                                  MM / DD / YYYY


                             X   /s/ Douglas Woodworth                                                    Douglas Woodworth
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Director




18. Signature of attorney    X   /s/ Monique B. DiSabatino                                                 Date February 2, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Monique B. DiSabatino 6027
                                 Printed name

                                 Saul Ewing Arnstein & Lehr LLP
                                 Firm name

                                 1201 North Market Street
                                 Suite 2300
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      302-421-6800                 Email address      monique.disabatino@saul.com

                                 6027 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-10240-CSS   Doc 1   Filed 02/02/20   Page 5 of 14
Case 20-10240-CSS   Doc 1   Filed 02/02/20   Page 6 of 14
Case 20-10240-CSS   Doc 1   Filed 02/02/20   Page 7 of 14
Case 20-10240-CSS   Doc 1   Filed 02/02/20   Page 8 of 14
Case 20-10240-CSS   Doc 1   Filed 02/02/20   Page 9 of 14
Case 20-10240-CSS   Doc 1   Filed 02/02/20   Page 10 of 14
                                    Case 20-10240-CSS                   Doc 1          Filed 02/02/20            Page 11 of 14


      Fill in this information to identify the case:

      Debtor name     API Americas Inc., et al.
      United States Bankruptcy Court for the:                             District of Delaware

      Case number (If known):
                                                                                     (State)
                                                                                                                                                  Check if this is an
                                                                                                                                                      amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                          12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete               Name, telephone number, and             Nature of the    Indicate if     Amount of unsecured claim
     mailing address, including zip code         email address of creditor contact       claim (for       claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                         example, trade   contingent,     claim amount. If claim is partially secured, fill in
                                                                                         debts, bank      unliquidated,   total claim amount and deduction for value of
                                                                                         loans,           or disputed     collateral or setoff to calculate unsecured claim.
                                                                                         professional
                                                                                         services, and
                                                                                                                          Total claim, if    Deduction for       Unsecured
                                                                                                                          partially          value of            claim
                                                                                                                          secured            collateral or
                                                                                                                                             setoff

1                                               Name: Attn: Alexander Chang
     Toray Plastics America Inc
                                                Phone: 401-316-4525
     50 Belver Avenue                                                                    Trade debt                                                              $532,379.52
                                                Email:
     North Kingston, RI 2852
                                                Alexander.Chang@TorayTAP.com

2    WestRock Company                           Name: Attn: Tara Greenhaw
     2577 Research Dr                           Phone: 203-249-1409               Trade debt                                                                     $447,250.86
     Corona, CA 92882                           Email: tara.greenhaw@westrock.com

3    Barton Solvents Inc                        Name: Attn: Andy Betts
     PO Box 11207                               Phone: 913-287-5500                      Trade debt                                                              $258,691.17
     Kansas City, KS 66111-0207                 Email: Andyb@barsol.com

4                                               Name: Attn: Claire Stenerson
     Chempoint
                                                Phone: 425-372-9205
     13727 Collections Center Dr                                                         Trade debt                                                              $181,298.97
                                                Email:
     Chicago, IL 60693-0000
                                                claire.stenersen@chempoint.com

5    Royal Adhesives and Sealants LLC
                                      Name: Attn: Michael Basch
     C/O Key Bank
                                      Phone: 201-747-4945                                Trade debt                                                              $140,255.13
     PO Box 711886
                                      Email: michael.basch@hbfuller.com
     Cincinnati, OH 45271-1886

6    ITW Foilmark                               Name: Attn: Barrett King
     PO Box 2853                                Phone:                                   Trade debt                                                              $107,140.71
     Carol Stream, IL 60132                     Email: barrett.king@itwsf.com

7    K Laser Technology Co Ltd                  Name: Attn: Kevin Michaels
     3123 W. Macarthur Blvd.                    Phone: 949-422-4890                 Trade debt                                                                    $86,606.52
     Santa Ana, CA 92704-6907                   Email: kevinmichaels@klaser-use.com

8    Capital Adhesives & Packing Corp Name: Attn: Tom Jarvis
     1260 South Old State Rd. 67      Phone: 317-834-5415                                Trade debt                                                               $86,597.13
     Mooresville, IN 46158            Email: tjarvis@capitaladhesives.com




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                         page 1
                                 Case 20-10240-CSS                  Doc 1      Filed 02/02/20               Page 12 of 14

                     API Americas Inc., et al.
     Debtor                                                                              Case number (if known)
                    Name




      Name of creditor and complete          Name, telephone number, and    Nature of the claim   Indicate if     Amount of unsecured claim
      mailing address, including zip code    email address of creditor      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                        debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                            professional          unliquidated,   total claim amount and deduction for value of
                                                                            services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)                            Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff

 9    Web Plastics Company LLC              Name: Attn: Thom Cartledge
      Sterling National Bank                Phone: 203-988-0600
                                                                            Trade debt                                                                    $83,285.03
      500 7th Ave 10018                     Email:
      Manhattan, NY 10018                   thom.cartledge@comcast.net

 10 Palmer Holland Inc                      Name: Attn: Amanda Catri
                                            Phone: 440-385-6994
    PO Box 71-5158                                                          Trade debt                                                                    $75,412.91
                                            Email:
    Columbus, OH 43271-5158
                                            acatri@palmerholland.com

 11 Dunmore Corporation                     Name: Attn: Roger Drain
                                            Phone: 845-230-7244             Related Party -
    145 Wharton Road                                                                                                                                      $66,235.90
                                            Email:                          Trade debt
    Bristol, PA 19007
                                            acatri@palmerholland.com

 12 Geochem Solutions, Inc.                 Name: Attn: George Schmitz
                                            Phone: 908-252-1290
    60 Fourth Street                                                        Trade debt                                                                    $65,699.20
                                            Email:
    Somerville, NJ 8876
                                            acatri@palmerholland.com

 13 Akzonobel Coatings Inc                  Name: Attn: Forest Fleming
                                            Phone: 336-689-6572
    PO Box 847206                                                           Trade debt                                                                    $65,575.67
                                            Email:
    Dallas, TX 75284-7206
                                            acatri@palmerholland.com

 14 DSV Air & Sea, Inc.                     Name: Attn: Saulius Tunkunas
    7501 NW Tiffany Springs Pkwy, Ste       Phone: 816-891-0077 ext. 6010
                                                                          Trade debt                                                                      $63,607.51
    201                                     Email:
    Kansas City, MO 64153                   acatri@palmerholland.com

 15 Trinity Logistics Inc                   Name: Attn: Christine Nolte
                                            Phone: 816-456-2344
    PO BOX 536203                                                           Trade debt                                                                    $61,909.35
                                            Email:
    Pittsburgh, PA 15253-5904
                                            acatri@palmerholland.com

 16 Custom Foils Co                         Name: Attn: Steve
    Building 36                             Phone: 973-344-1434
                                                                            Trade debt                                                                    $61,669.68
    185 Foundry St                          Email:
    Newark, NJ 07105-0000                   acatri@palmerholland.com

 17 API Laminates Limited                   Name: Attn: Alex Pontecaille
    Second Avenue                           Phone: +44(0) 1506-497-642    Related Party -
                                                                                                                                                          $61,601.37
    Poynton Industrial Est Poynton          Email:                        Intercompany
    Stockport, Cheshire SK12 1ND            alex.pontecaille@apigroup.com

 18 Vast Films Ltd                          Name: Attn: Laurence Holden
    5117 Erie Street                        Phone: 609-433-0372             Trade debt                                                                    $55,363.00
    New Castle, PA 16102                    Email: l.holden@vastfilm.com

 19 Pan Chemical                            Name: Attn: Patty Protze
                                            Phone: 201-438-7878 ext. 7111
    115-117 Moonachie Ave                                                 Trade debt                                                                      $49,622.00
                                            Email:
    Carlstadt, NJ 07072-0000
                                            pprotze@pantechnology.com

 20 Advanced Coated Products                Name: Attn: Anna Polak
    Gloucester Road
                                            Phone: +44(0) 1242-512-345     Trade debt                                                                     $42,236.71
    Cheltenham, United Kingdom GL51
                                            Email: anna.polak@adcoat.co.uk
    8NH




Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        page 2
                        Case 20-10240-CSS         Doc 1      Filed 02/02/20        Page 13 of 14




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


In re:                               §                           Chapter 11
                                     §
API AMERICAS INC., et al.,           §                           Case No. 20-_______
                                     §
               1
      Debtors.                       §                           (Joint Administration Requested)
____________________________________ §


                         COMBINED CORPORATE OWNERSHIP STATEMENT
                        AND LIST OF EQUITY SECURITY HOLDERS PURSUANT TO
                            FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), and 7007.1

             Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

Procedure, API Americas Inc. and certain of its affiliates, who are debtors and debtors in

possession in the above-captioned cases (each a “Debtor” and collectively, “Debtors”), hereby

state as follows:

             Debtor                             Equity Holder                % Interest
    API Americas Inc.          API (USA) Holdings Limited                    100%
                               3841 Greenway Circle
                               Lawrence, KS 66046
    API (USA) Holdings Limited API Overseas Holdings Limited                 100%
                               Second Avenue
                               Poynton Industrial Estate
                               Stockport, Cheshire, SK12 1ND, United Kingdom




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: API (USA) Holdings Limited (3934) and API Americas Inc. (9126). The location of the Debtors’
      service address is: 3841 Greenway Circle, Lawrence, Kansas 66046.



36503049.1 01/31/2020
                                   Case 20-10240-CSS                         Doc 1        Filed 02/02/20            Page 14 of 14




 Fill in this information to identify the case:

 Debtor name         API (USA) Holdings Limited

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration               Combined Statement of Corporate Ownership and List of Equity Security
                                                                           Holders

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 2, 2020                        X /s/ Douglas Woodworth
                                                                       Signature of individual signing on behalf of debtor

                                                                       Douglas Woodworth
                                                                       Printed name

                                                                       Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
